DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 12 September 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, filed 12 September 2022, with respect to the rejection(s) of claim(s) 1 under Ladet’335 have been fully considered and are persuasive.  Ladet’335 does not disclose the distal tip as recited in the amended claim. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ladet’335 in view of McKay’383. 
Applicant’s arguments, filed 12 September 2022, with respect to the rejection(s) of claim(s) 21-22 under Ladet’335 in view of Richards’781 have been fully considered and are persuasive.  Ladet’335 does not disclose the distal tip as recited in the amended claim. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ladet’335 in view of McKay’383 in view of Richards’781. 
Applicant’s arguments, filed 12 September 2022, with respect to the rejection(s) of claim(s) 25 under Ladet’335 have been fully considered  but raise new issues.   Ladet’335 does not disclose the geometric orthogonal projection of the rim wall. Therefore, the rejection has been withdrawn.  However, this limitation is considered new matter. See the rejection under 112 below. And, upon further consideration, a new ground(s) of rejection is made in view of Ladet’335 in view of McKay. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a geometric orthogonal projection” as recited in claim 25.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 was amended to recite a distal tip defining an exit port, such that “the exit port circumvented by a rim having a flat circumferential face defining a distal most surface of the distal tip, a geometric orthogonal projection of the flat face of the rim onto a plane perpendicular the cannula longitudinal axis having a dimension greater than the first thickness”. 
Figure 8 was used to show support for this limitation (see response filed 9/12/2022 at page 3). However, the “flat face of the rim” is not flat because it a circular wall. A circular, ring-shaped wall is not flat. 
Additionally. the “flat face of the rim” is angled relative to the longitudinal axis and does not actually create a geometric orthogonal projection, as recited in the claim. The bottom most horizontal line added in the annotated figure by Applicant is not based on the orientation of the circumferential rim. 

    PNG
    media_image1.png
    352
    677
    media_image1.png
    Greyscale

The circumferential rim is angled relative to the longitudinal axis, as identified in the annotated copy of Figure 8 below.


    PNG
    media_image2.png
    254
    498
    media_image2.png
    Greyscale

For this reason, Applicant is not considered to have support for the claimed subject matter. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 7, 25, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ladet et al. (US Patent 2012/0035335 in view of McKay et al. (US Patent 4,752,383). 
Claim 1: Ladet’335 discloses a cannula (111, 132) comprising a proximal end portion (area enclosed by box “A” in the annotated copy of Figure 1 below), a distal end portion (area enclosed by box “C” in the annotated copy of Figure 1 below) and an intermediate portion (area enclosed by box “B” in the annotated copy of Figure 1 below). 

    PNG
    media_image3.png
    658
    376
    media_image3.png
    Greyscale

There is a distal tip (at 132b, 133) at the distal end portion of the cannula having an exit port (133). 
There is a bioadhesive pathway (117) for introducing a bioadhesive substance to the exit port (the bioadhesive is not a positively recited element. Lumen 117 is in fluid communication with the exit port and this lumen 117 could be used to deliver a bioadhesive if it were placed in barrel “c1”). 
There is an expansion gas pathway (119) extending through at least the intermediate and distal portions of the cannula (the expansion gas is not a positively recited element. Lumen 119 is in fluid communication with the distal tip lumen. 119 could be used to deliver an expansion gas if it were placed in barrel “c2”). 
The expansion gas passageway (119) is configured to provide a passageway for an expansion gas that is separate from the bioadhesive pathway (119) along a length of the intermediate and distal portions of the expansion gas passageway (117 and 119 are separate from each other in the intermediate portion and along “a length of the distal portion – this claim does not require they are separate from each other all the way to the exit port). 
There is an actuator (115) configured to couple with a source of an expansion gas (i.e. if placed in “c2”) and configured to selectively advance the expansion gas through the expansion gas lumen (119) and distal tip lumen (134) upon actuation of the actuator (i.e. pushing the plunger). As discussed above, this would push the expansion gas to the layer of bioadhesive substance to form of the bubble on the rim (Ladet’335 discloses the claimed structure, therefore it is considered to be configured to perform these functions. See MPEP 2112.01 Section I). 
Ladet’335 fails to disclose the distal tip has a rim that extends from the distal tip outer surface inward relative towards the inner wall surface such that the rim has a flat, circumferential face that is larger than the wall thickness. However, Ladet’335 discloses the distal tip (133) can have any suitable configuration depending on the mixture and/or desired method of application (paragraph [0066]). 
Like Ladet’335, McKay’383 is directed towards a device for delivering a substance. McKay’383 teaches the distal tip (20) has an outer longitudinally extending surface (a) and an inner surface (b) defining a lumen of a first diameter (lumen of of tip 20). The distal tip defines an exit port (21) having a diameter that is smaller than the lumen diameter (see Figure 1). The exit port (21) is circumvented by a rim wall (c) that extends from the distal tip outer surface inward relative to the wall inner surface (see Figure 1). The rim has a flat, circumferential face forming a distal most surface of the distal tip (Figure 1). The circumferential face has a width between the outer diameter and an inner diameter that is larger than the wall thickness (Figure 1). The rim wall is configured to support a layer of a bioadhesive substance (a bioadhesive could be placed on the rim wall and supported by rim wall). 

    PNG
    media_image4.png
    385
    362
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the distal tip taught by Ladet’335 by substituting the tip taught by McKay’383 because Ladet’335 teaches it would be known to modify the tip depending on the mixture and/or desired method of application. 
Claim 6: Ladet’335 discloses a handle portion (112) at a proximal end of the device. The handle portion supports the actuator (115) and is configured to support a source of expansion gas (i.e. in “c2”). 
Claim 7: Ladet’335’s device, as modified, is configured to form a bubble of spherically shaped film of the bioadhesive substance at least partially enclosing the expansion gas (Ladet’335, as modified, teaches the claimed structure, therefore it is considered to be configured to perform these steps. See MPEP 2112.01 Section I). 
Claim 26: Ladet’335 discloses a deflector element (136) extending inwardly from an inside surface of the cannula. 
Claim 29: The rim wall disclosed by McKay’383 is not beveled perpendicular to a longitudinal extent of the cannula (Figure 1). 
Claim 25: Ladet’335 discloses a cannula (111, 132) comprising a proximal end portion (area enclosed by box “A” in the annotated copy of Figure 1 below), a distal end portion (area enclosed by box “C” in the annotated copy of Figure 1 below) and an intermediate portion (area enclosed by box “B” in the annotated copy of Figure 1 below). 

    PNG
    media_image3.png
    658
    376
    media_image3.png
    Greyscale

There is a distal tip (at 132b, 133) at the distal end portion of the cannula having an exit port (133). 
There is a bioadhesive pathway (117) for introducing a bioadhesive substance to the exit port (the bioadhesive is not a positively recited element. Lumen 117 is in fluid communication with the exit port and this lumen 117 could be used to deliver a bioadhesive if it were placed in barrel “c1”). 
There is an expansion gas pathway (119) extending through at least the intermediate and distal portions of the cannula (the expansion gas is not a positively recited element. Lumen 119 is in fluid communication with the distal tip lumen. 119 could be used to deliver an expansion gas if it were placed in barrel “c2”). 
The expansion gas passageway (119) is configured to provide a passageway for an expansion gas that is separate from the bioadhesive pathway (119) along a length of the intermediate and distal portions of the expansion gas passageway (117 and 119 are separate from each other in the intermediate portion and along “a length of the distal portion – this claim does not require they are separate from each other all the way to the exit port). 
There is an actuator (115) configured to couple with a source of an expansion gas (i.e. if placed in “c2”) and configured to selectively advance the expansion gas through the expansion gas lumen (119) and distal tip lumen (134) upon actuation of the actuator (i.e. pushing the plunger). As discussed above, this would push the expansion gas to the layer of bioadhesive substance to form of the bubble on the rim (Ladet’335 discloses the claimed structure, therefore it is considered to be configured to perform these functions. See MPEP 2112.01 Section I). 
Ladet’335 fails to disclose the distal tip has an exit port circumvented by a rim having a circumferential face defining a distal most surface of the distal tip and a geometric orthogonal projection of the flat face of the rim onto a plane perpendicular to the longitudinal axis having a dimension greater than the cannula wall thickness. However, Ladet’335 discloses the distal tip (133) can have any suitable configuration depending on the mixture and/or desired method of application (paragraph [0066]). 
Like Ladet’335, McKay’383 is directed towards a device for delivering a substance. McKay’383 teaches the distal tip (20) having a wall (“a” in the annotated copy of Figure 1 below) with a thickness that defines a lumen of a first diameter (Figure 1). The exit port is circumvented by a rim wall having a flat circumferential face (arrow “n” pointed to a line that was added to show the circumferential face in the annotated copy of Figure 1 below). . 
A geometric orthogonal projection of the flat face of the rim wall on to a plane perpendicular to the cannula axis has a dimension greater than the first thickness. 

    PNG
    media_image5.png
    385
    364
    media_image5.png
    Greyscale


The distal tip defines an exit port (21) having a diameter that is smaller than the lumen diameter (see Figure 1). The rim wall is configured to support a layer of a bioadhesive substance (a bioadhesive could be placed on the rim wall and supported by rim wall). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the distal tip taught by Ladet’335 by substituting the tip taught by McKay’383 because Ladet’335 teaches it would be known to modify the tip depending on the mixture and/or desired method of application. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335 in view of McKay’383, as applied to claim 1, further in view of Richards et al. (US Patent Application 2007/0191781).
Claims 8, 9: Ladet’335, as modified, teaches the limitations of claims 8 and 9 except that the actuator is in the form of a compressible bladder (claim 8) or a wheel movable along a compressible bladder (claim 9). 
Richards’781 teaches a device for dispensing a composition (abstract). The device can have a non-compressible reservoir (31 or 34), as in the Ladet’335’s device, or alternately can use a compressible bladder (500) configured to expel a material from the source of the material (Figures 22a, 22b; paragraph [0069]). The compressible bladder can include a wheel (520) movable along the compressible bladder to provide pressure to the bladder and eject the material from the reservoir. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Ladet’335’s such that the actuator is in the form of a compressible bladder having a wheel movable along the bladder, as taught by Richards’781, because Richards’781 teaches it would be known to make this substitution (paragraph [0069]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335 in view of McKay’383, as applied to claim 1, further in view of Richards et al. (US Patent 2007/0191781).
Claims 10, 11, 12: Ladet’335 fails to disclose the second passageway completely surrounds the first passageway. 
Richards’781 is directed towards a similar device for delivering two components (held within chambers 31 and 34) to the body such that the two components remain separate until they reach a mixing portion (61). Richards’781 shows that the two passageways (first passageway 50 and second passageway 35 + 60) are coaxially arranged with each other such that the second passageway completely surrounds the first passageway (paragraph [0046]). 
In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the two passageways of Ladet’335 in a coaxial arrangement, as taught by Richards’781, because all of the claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods (adjusting the manufacture such the two lumens are coaxial) with no change in the respective functions (both lumens will continue to deliver a component to the distal tip whether they are in a side by side arrangement, as in Ladet’335 or in a coaxial arrangement, as in Richards’781). The combination would have yielded no more than predictable results to one of ordinary skill in the art as of the effective filing date, i.e. one skilled in the art would have recognized that the coaxial lumen arrangement taught by Richards’781 would allow the two components to be delivered in a smaller diameter tool than the Ladet’335 device and one of ordinary skill in the art would recognize that side by side or coaxial arrangement of the lumens would provide the same functions of keeping the contents of the lumen separate until they reach the distal end of the lumen. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335 in view of McKay’383, as applied to claim 1, further in view of Kanner (US Patent 5,324,305).
Ladet’335, as modified, teaches the limitations of claim 14 except for a cautery component at the distal tip of the device. 
Like Ladet’335, Kanner’305 teaches a tool for dispensing material during surgery (column 1, lines 5-11). Kanner’305 teaches providing a heating component (40) near the tip (38) for reducing the viscosity of the dispensed material so that it is more easily dispensed (column 3, lines 33-39). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Ladet’335 with a heating element, as taught by Kanner’305, in order to provide the stated advantage. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335 in view of McKay’383 in view of Richards et al. (US Patent 2007/0191781). 
Claim 21: Ladet’335 teaches an elongate body (111, 132) having a first end with a handle (112) and a second end having a cannula (111, 132) defining a lumen (134) and having an exit port (133). 
Ladet’335 teaches a bioadhesive reservoir (c1) configured for containing a liquid bioadhesive (the bioadhesive is not a positively recited element. “c1” is configured to contain a bioadhesive because it’s a chamber). 
There is a first passageway (119) in communication with the exit port and configured to selectively communicate a supply of expansion gas through the exit port (133) (the expansion gas is not a positively recited element. Lumen 119 is in fluid communication with the distal tip lumen. 119 could be used to deliver an expansion gas if it were placed in barrel “c2”). 
There is a second passageway (117) in communication with the bioadhesive reservoir (“c1”) and configured to selectively communicate a supply of bioadhesive from the reservoir to the second end of the body (lumen 117 extends from the bioadhesive reservoir “c1” to the second end of the elongate body). 
The first passageway is configured to direct a supply of expansion gas through a layer of bioadhesive on the distal tip (actuator 115 pushes the contents of “c2” to the exit port, if there was a bioadhesive on the distal tip, the expansion gas would pass through it upon pushing plunger 115). 
The first passageway is configured to maintain the supply of expansion gas out of contact with the bioadhesive until the expansion gas is directed through the bioadhesive at the rim (Figure 1 and Ladet’335 discloses the claimed structure, therefore it is considered to be configured to perform these functions. See MPEP 2112.01 Section I). 
The distal tip is configured to maintain the bioadhesive bubble on the second end when the gas stops flowing and the second end is configured to release the bubble when brushed against a retina (Ladet’335 discloses the claimed structure, therefore it is considered to be configured to perform these functions. See MPEP 2112.01 Section I). 
Ladet’335 fails to disclose the distal tip has a rim with a flat face extending inward from the outer surface into the lumen a distance greater than a thickness of the cannula wall adjacent the flat face. However, Ladet’335 discloses the distal tip (133) can have any suitable configuration depending on the mixture and/or desired method of application (paragraph [0066]). 
Like Ladet’335, McKay’383 is directed towards a device for delivering a substance. McKay’383 teaches the distal tip (20) has an outer longitudinally extending surface (a; see annotated copy of Figure 1 in the rejection to claim 1 above). The cannula defines having an exit port (21) The exit port (21) is circumvented by a rim wall (c; see annotated copy of Figure 1 in the rejection to claim 1 above) having a flat face at the distal most surface of the cannula (Figure 1). The rim wall extends inward from the outer surface of the lumen a distance greater than the thickness of the cannula wall adjacent the flat face (Figure 1). The rim wall is configured to support a layer of a bioadhesive substance (a bioadhesive could be placed on the rim wall and supported by rim wall). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the distal tip taught by Ladet’335 by substituting the tip taught by McKay’383 because Ladet’335 teaches it would be known to modify the tip depending on the mixture and/or desired method of application. 
Ladet’335 fails to disclose the second passageway completely surrounds the first passageway. 
Richards’781 is directed towards a similar device for delivering two components (held within chambers 31 and 34) to the body such that the two components remain separate until they reach a mixing portion (61). Richards’781 shows that the two passageways (first passageway 50 and second passageway 35 + 60) are coaxially arranged with each other such that the second passageway completely surrounds the first passageway (paragraph [0046]). 
In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the two passageways of Ladet’335 in a coaxial arrangement, as taught by Richards’781, because all of the claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods (adjusting the manufacture such the two lumens are coaxial) with no change in the respective functions (both lumens will continue to deliver a component to the distal tip whether they are in a side by side arrangement, as in Ladet’335 or in a coaxial arrangement, as in Richards’781). The combination would have yielded no more than predictable results to one of ordinary skill in the art as of the effective filing date, i.e. one skilled in the art would have recognized that the coaxial lumen arrangement taught by Richards’781 would allow the two components to be delivered in a smaller diameter tool than the Ladet’335 device and one of ordinary skill in the art would recognize that side by side or coaxial arrangement of the lumens would provide the same functions of keeping the contents of the lumen separate until they reach the distal end of the lumen. 
Claim 22: Ladet’335 further teaches the elongate body (111, 132) includes a joining portion (“bayonet coupling, snap-fit fitting or threading”, paragraph [0066]) comprising a coupling end (near 120) configured to interact with a proximal portion of the cannula wherein the proximal portion of the cannula is configured to reversibly interact with the coupling end of the elongate body (paragraph [0066]). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335 in view of McKay’383, as applied to claim 1, further in view of Miyazaki et al. (US Patent Application 2013/0261538). 
Ladet’335 in view of McKay’383 teaches the limitations of claim 30 but fails to show the circumferential face of the rim wall is beveled. 
Miyazaki’538 teaches a cannula (110) having a distal tip (between 170 and 190 in Figure 4). The distal tip has a wall of a first thickness defining a lumen (150) of a first diameter (Figure 4) and an exit port (at 190) in fluid communication with the lumen (150). The exit port (at 190) has a smaller diameter than the lumen (15) diameter (see taper 153 in Figure 4). The exit port is circumvented by a rim wall (155) with a larger thickness than the first thickness (rim wall 155 is considered the entire enlarged part formed between elements 190 and 170. The thickness of this area is wider than the cannula wall). This wall is configured to support material and is arranged obliquely relative to the longitudinal axis of the cannula (110). 
Miyazaki’538 teaches this arrangement is advantageous for creating a venturi effect to enhance mixing two components (paragraph [0064]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Ladet’335 with the tip arrangement of Miyazaki’538 in order to enhance mixing via the venturi effect. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335 in view of Hattan et al. (US Patent Publication 2010/0114158). 
Claim 31: Ladet’335 discloses a cannula (111, 132) comprising a proximal end portion (area enclosed by box “A” in the annotated copy of Figure 1 below), a distal end portion (area enclosed by box “C” in the annotated copy of Figure 1 below) and an intermediate portion (area enclosed by box “B” in the annotated copy of Figure 1 below). 

    PNG
    media_image3.png
    658
    376
    media_image3.png
    Greyscale

There is a distal tip (at 132b, 133) at the distal end portion of the cannula having an exit port (133). 
There is a bioadhesive pathway (117) for introducing a bioadhesive substance to the exit port (the bioadhesive is not a positively recited element. Lumen 117 is in fluid communication with the exit port and this lumen 117 could be used to deliver a bioadhesive if it were placed in barrel “c1”). 
There is an expansion gas pathway (119) extending through at least the intermediate and distal portions of the cannula (the expansion gas is not a positively recited element. Lumen 119 is in fluid communication with the distal tip lumen. 119 could be used to deliver an expansion gas if it were placed in barrel “c2”). 
The expansion gas passageway (119) is configured to provide a passageway for an expansion gas that is separate from the bioadhesive pathway (119) along a length of the intermediate and distal portions of the expansion gas passageway (117 and 119 are separate from each other in the intermediate portion and along “a length of the distal portion – this claim does not require they are separate from each other all the way to the exit port). 
There is an actuator (115) configured to couple with a source of an expansion gas (i.e. if placed in “c2”) and configured to selectively advance the expansion gas through the expansion gas lumen (119) and distal tip lumen (134) upon actuation of the actuator (i.e. pushing the plunger). As discussed above, this would push the expansion gas to the layer of bioadhesive substance to form of the bubble on the rim (Ladet’335 discloses the claimed structure, therefore it is considered to be configured to perform these functions. See MPEP 2112.01 Section I). 
Ladet’335 fails to disclose the distal tip has an exit port circumvented by a rim having a circumferential face oriented at an acute angle to the longitudinal axis. However, Ladet’335 discloses the distal tip (133) can have any suitable configuration depending on the mixture and/or desired method of application (paragraph [0066]). 
Like Ladet’335, Hattan’158 is directed towards a device for delivering an adhesive (paragraph [0053]). Hattan’158 teaches the distal tip (602; Figures 9, 10) having a wall (“d” in the annotated copy of Figure 10 below) of a first thickness defining a lumen of a first diameter (“lumen” in the annotated copy of Figure 10 below). The distal tip defines an exit port (1004) in fluid communication with the lumen. The exit port has a smaller diameter than the lumen diameter (Figure 10). The exit port is circumvented by a rim (“e” in the annotated copy of Figure 10 below) of a larger dimension than the first thickness. The rim has a circumferential face (1008) oriented at an acute angle to the longitudinal axis (1006). 

    PNG
    media_image6.png
    265
    456
    media_image6.png
    Greyscale

The rim wall is configured to support a layer of a bioadhesive substance (a bioadhesive could be placed on the rim wall and supported by rim wall). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the distal tip taught by Ladet’335 by substituting the tip taught by Hattan’158 because Ladet’335 teaches it would be known to modify the tip depending on the mixture and/or desired method of application. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ladet’335 in view of Singer (US Patent 9,186,315). 
Claim 32: Ladet’335 discloses a cannula (111, 132) comprising a proximal end portion (area enclosed by box “A” in the annotated copy of Figure 1 below), a distal end portion (area enclosed by box “C” in the annotated copy of Figure 1 below) and an intermediate portion (area enclosed by box “B” in the annotated copy of Figure 1 below). 

    PNG
    media_image3.png
    658
    376
    media_image3.png
    Greyscale

There is a distal tip (at 132b, 133) at the distal end portion of the cannula having an exit port (133). . The distal tip has a wall of a first thickness see (see wall thickness of element 132 at the distal end) defining a lumen of a first diameter (see area where elements 136 extend across the lumen 134) for passage of an expansion gas (expansion gas is not a positively recited element, expansion gas is capable of passing through this distal tip). 
The distal tip defines an exit port (133) in fluid communication with the lumen (134). The exit port has a smaller diameter than the lumen diameter (see Figure 1). 
Ladet’335 further discloses a deflector (136) extending int the lumen and having a distally facing surface (see Figure 2). 
There is a bioadhesive pathway (117) for introducing a bioadhesive substance to the exit port (the bioadhesive is not a positively recited element. Lumen 117 is in fluid communication with the exit port and this lumen 117 could be used to deliver a bioadhesive if it were placed in barrel “c1”). 
There is an expansion gas pathway (119) extending through at least the intermediate and distal portions of the cannula (the expansion gas is not a positively recited element. Lumen 119 is in fluid communication with the distal tip lumen. 119 could be used to deliver an expansion gas if it were placed in barrel “c2”). 
The expansion gas passageway (119) is configured to provide a passageway for an expansion gas that is separate from the bioadhesive pathway (119) along a length of the intermediate and distal portions of the expansion gas passageway (117 and 119 are separate from each other in the intermediate portion and along “a length of the distal portion – this claim does not require they are separate from each other all the way to the exit port). 
There is an actuator (115) configured to couple with a source of an expansion gas (i.e. if placed in “c2”) and configured to selectively advance the expansion gas through the expansion gas lumen (119) and distal tip lumen (134) upon actuation of the actuator (i.e. pushing the plunger). As discussed above, this would push the expansion gas to the layer of bioadhesive substance to form of the bubble on the rim (Ladet’335 discloses the claimed structure, therefore it is considered to be configured to perform these functions. See MPEP 2112.01 Section I). 
Ladet’335 does not disclose the deflector (136) is configured to direct the flow of bioadhesive substance radially inwardly. 
Like Ladet’335, Singer’315 is directed towards a mixing syringe. Singer’315 teaches providing the inner surface of wall (254) of the cannula (250) with a plurality of deflectors (244) that direct the flow of material radially inwardly (Figure 3) in order to aid in mixing. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Ladet’335 by substituting Ladet’335’s deflector (136) with Singer’315’s deflector (244) that directs the flow of material radially inwardly, because the substitution of deflectors would have yielded predictable results, namely, a mixing of elements before they are dispensed because both elements perform this same function. One of ordinary skill in the art would expect the device of Ladet’335 with the substituted deflector taught by Singer’315 to perform equally as well since both elements are disclosed as performing the same function. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        12 October 2022


/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771